Citation Nr: 0029766
Decision Date: 11/13/00	Archive Date: 12/28/00

DOCKET NO. 98-18 197               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to a compensable rating for residuals of hepatitis.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel 

INTRODUCTION 

The veteran served on active duty from February 1943 to December
1946.

This matter comes before the Board of Veterans' Appeals (the Board)
on appeal from a rating decision, dated in May 1998, of the
Department of Veterans Affairs (VA), Montgomery Alabama, Regional
Office (RO), which denied entitlement to a compensable evaluation
for residuals of hepatitis.

In January 1999, the Board remanded the case to the RO for
additional RO development of the issue and to satisfy due process
concerns including one involving an issue not presently before it.
The case is now returned to the Board for further consideration.

Additional medical treatment records were received in September
2000 after the case had been certified to the Board by the agency
of original jurisdiction (AOJ). Although no waiver of referral to
the AOJ was submitted, a review of this evidence reveals it to be
photocopies of medical records from 1984 and 1992 that have already
been considered by the AOJ. Consequently, a decision by the Board
is not precluded. 38 C.F.R. 20.1304 (2000).

FINDINGS OF FACT

The service-connected hepatitis is currently shown to have
demonstrable liver damage shown in laboratory findings from June
2000 and complaints of mild gastrointestinal symptoms from recent
examination of May 2000.

CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no more for residuals
of hepatitis have been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. 4.7, 4.114, Diagnostic Code 7345 (2000).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends, in essence, that his residuals of acute
hepatitis are more severe than currently evaluated.

Service medical records reflect that the veteran was diagnosed with
severe acute infectious hepatitis, with jaundice, in September
1945. He continued to remain hospitalized for hepatitis from
September 1945 through December 1945. He was then placed on
reconditioning and furloughed through May 1946.

A report from a February 1947 VA examination discussed a history of
the veteran having developed hepatitis in service, with a history
of weight loss and jaundice, along with complicating pneumonia. He
presented with complaints of fatiguing easily, underweight and
recurrent general malaise. By rating decision of April 1947,
service connection was granted for residuals of hepatitis,
moderate, manifested by slight underweight and diminished stamina,
and a 10 percent evaluation was assigned. An April 1949 VA
examination revealed normal findings apart from a laboratory report
showing an indirect reaction of 0.3 mgs % bilirubin. Hospital
records from November 1949 for treatment of an eye problem included
a notation of hepatitis, chronic not found. Subsequently the RO
reduced the evaluation of the veteran's hepatitis to noncompensable
in a November 1949 rating decision.

A VA examination from April 1950, a hospital record from April 1951
continued to reveal no findings of hepatitis residuals. Treatment
records from 1961 to 1964 and VA examinations from November 1964,
April 1965 and April 1970 concerned treatment for the eye problem,
with no mention of hepatitis residuals.

In the 1970's through 1980's, the veteran underwent numerous
surgeries and hospitalizations for numerous problems, primarily
involving severe osteoarthritis of multiple joints. In April 1984,
he was admitted to the hospital with complaints of

3 -

nausea, abdominal pain and loss of appetite. He also complained of
irregular bowels since November, but now increasing in severity. A
history of hepatitis inservice given, along with a history of
multiple surgeries and blood transfusions within the past year. The
diagnosis was hepatitis, possible B, possibly non-A or quite
possibly obstructive jaundice. An abdominal sonogram done in April
1984 noted unremarkable findings of the liver, but did diagnose
multiple renal cysts. A CT scan of the abdomen done in May 1984
again noted a normal liver, some areas of calcification in the
spleen and some probable kidney cysts. A final discharge summary
from May 1984 was viral hepatitis, type unknown, and his condition
on discharge was that he was eating and liver function tests were
much improved and serum bilirubin was down from 10.8 to 4.2. Follow
up liver function tests were recommended.

From November 1992 to December 1992, the veteran was hospitalized
for complaints of increasing weakness, dizziness, confusion, and
inability to walk. A history that included the April 1984 admission
for hepatitis, with antibodies A and B was noted, along with a
medical history that included diabetes mellitus, diabetic
neuropathy, transient cerebral ischemia, hypertension and severe
osteoarthritis with history of orthopedic surgeries. A past history
of hepatitis in World War II was also given, Tests revealed that
hepatitis B and C antibodies were present, but antigen negative.
Liver profile was not significantly elevated to consider active
hepatitis at this time. Abdominal and renal ultrasound revealed
multiple cysts in the kidneys and no other significant abnormality.
The discharge summary of December 1992 diagnosed past history of B-
hepatitis and C-hepatitis, and actively diagnosed various other
medical conditions unrelated to hepatitis, including confusion
state, vasculitis, osteoarthritis, diabetes mellitus, hypertensive
vascular disease, probable right lower lobe pneumonia, benign
prostatic hypertrophy and hyponatremia.

Between November and December 1996, the veteran underwent
rehabilitation following a hip replacement, which included numerous
laboratory testings and physical examinations. The review of
systems, including gastrointestinal noted that his bowels moved
well and he had no indigestion, heartburn, melena, hematemesis, or
jaundice. Abdominal examination noted no masses on the liver,
kidney or

- 4 -

spleen. The summary of laboratory findings revealed some abnor-
malities involving blood sugars, and findings consistent with
urinary tract infection, but no mention was made of hepatitis. The
discharge summary included degenerative arthritis, post-op hip
replacement, diabetes mellitus, urinary tract infection and
hypertensive vascular disease.

The report from an April 1998 VA examination included an
examination of his hepatitis residuals. A history of his having
hepatitis in the service in 1945 was given and was said to have
lasted about a year. Regarding current findings, he claimed his
stomach was fine and appetite was good. His weight was described as
stable. He never had vomiting, hematemesis or melena. He was very
constipated lately with four or five days between bowel movements.
There was no bleeding. Bladder was essentially satisfactory, but it
seemed he had transurethral resection. Other findings concerned
those regarding his arthritis, diabetes, blood pressure and other
areas of the body than the liver. He complained obviously of
fatigue, weakness, depression and anxiety. He did not have
abdominal colic or pain in the abdomen. He did not have stearrhea
or hematemesis. His liver was normal in size. His muscle strength
was very poor. The diagnosis rendered included history of toxic or
infectious hepatitis of unknown type.

The report from a May 2000 VA examination included a review of the
claims file, with the history of acute hepatitis in 1945 while
serving in the Pacific during World War II. The illness at that
time was described as one that caused high fever, vomiting,
diarrhea, dehydration and jaundice. The ocular aspect of his
illness was noted, but convincing evidence of a direct association
between the two had not been documented. He gave a history of
hospitalization in 1999 for severe constipation, and described
continued problems with constipation as recently as the previous
day. Medical history revealed that there had been no vomiting,
hematemesis or melena. Current treatment was noted to include none
specifically for liver, gallbladder or pancreatic disease. He was
noted to be on narcotic medication for severe arthritic pain and
there was a possibility that his constipation problems were related
to the side effects of this medication. There was no history of
colic or distention other than that associated with severe
constipation. A history of his being hospitalized in

5 -

1984 with jaundice and tenderness in the right upper quadrant of
the abdomen was given, with subsequent recovery. The liver
ultrasound from 1984 was noted to have been normal and the
discharge diagnosis was viral hepatitis, type unknown. The 1992
hospitalization for acute vasculitis producing fever and a confused
state, arthritis, diabetes mellitus, hypertension and pneumonia,
was noted to be significant for hepatitis testing showing type A
negative, type B negative antibody but positive core, and positive
C antigen. A history of a positive marker for hepatitis C was noted
in 1998.

Regarding symptoms, the May 2000 examination noted that there has
been no significant fatigue, weakness, depression or anxiety other
than what might be expected with the previously mentioned illnesses
and the effects of aging. There was no documented history of blood
transfusion, but the veteran gave a history of undergoing some in
the distant past. He denied other activities or behavior that could
be possible means of exposure to hepatitis. Currently there were no
symptoms of liver disease. On physical examination, there were no
ascites. There was no significant weight gain or loss, steatorrhea,
malabsorption or malnutrition. There was no pain, but abdominal
examination did reveal slight tenderness in the right upper
quadrant. There was no significant decrease in muscle strength
other than that which would be expected in an elderly person with
other systemic disease conditions. The liver size was normal and
there was no superficial abdominal dilation of the veins. There
were no other signs of liver disease such as palmar erythema,
spider angioma, etc. Aside from mild tenderness to deep palpation
in the right upper quadrant of the abdomen, the abdominal
examination was normal. The stool specimen for examination was
unusually large, solid and dark, but was negative for blood.

The opinion was, given the history of exposure to acute hepatitis
in 1945 and in the absence of a history of other means of exposure,
that the most likely form of hepatitis would be A or E; with
hepatitis E not normally contracted in the United States. Based on
previous testing it appeared that type C was most likely, with the
possibility also of type B. However, there was no risk factor that
was more likely than another to be the cause of the hepatitis
diagnosed in 1984. The diagnoses

- 6 -

included acute viral hepatitis, contracted in 1945, probably C and
no clinical evidence of active hepatitis or residual disease in the
liver as a result of previous hepatitis.

CT scans of the liver done in June 2000 did reveal findings of no
evidence of cirrhosis or intrahepatic liver lesions; right simple
exophytic renal cysts; mild diverticulosis and minimal to moderate
ascites. Laboratory findings also done in June 2000 revealed
abnormally high readings of 113 on "ALT" (alanine transaminase,
also known as "SGPT") and of 82 on "AST" (aspartate transaminase,
also known as "SGOT".)

Analysis

The Board is satisfied that all relevant facts have been properly
developed to their full extent and that the VA has met its duty to
assist pertaining to the veteran's claim for entitlement to an
increased rating for residuals of hepatitis. White v. Derwinski, 1
Vet. App. 519 (1991); Godwin v. Derwinski, 1 Vet. App. 419 (1991).
See H.R 4205, the Floyd D. Spence National Defense Authorization
Act for FY 2001, Title XVI, Subtitle B 1611 (October 30, 2000).

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity resulting from specific service-connected disabilities. 38
U.S.C.A. 1155; 38 C.F.R. 4.1. Separate diagnostic codes identify
the various disabilities and the criteria that must be shown for
specific ratings. Where there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating. Otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7.

The VA must determine whether evidence supports the veteran's claim
or is in relative equipoise, with the appellant prevailing in
either event, or whether a fair preponderance of the evidence is
against the claim, in which case the claim is denied. Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990).

7 -


There are diseases of the digestive system, particularly within the
abdomen, which, while differing in the site of pathology, produce
a common disability picture characterized in the main by varying
degrees of abdominal distress or pain, anemia and disturbances in
nutrition. Consequently, certain coexisting diseases in this area,
as indicated in the instruction under the title "Diseases of the
Digestive System," do not lend themselves to distinct and separate
disability evaluations without violating the fundamental principle
relating to pyramiding as outlined in 4.14. See 38 C.F.R. 4.113
(1999). Accordingly, ratings from Diagnostic Codes 7301 to 7329,
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be
combined with each other. Instead, a single evaluation must be
assigned under the diagnostic code, which reflects the predominant
disability picture, with elevation to the next higher evaluation
where the severity of the overall disability warrants such
elevation. See 38 C.F.R. 4.114 (1999).

A compensable evaluation for hepatitis is warranted under the
rating schedule where demonstrable liver damage with mild
gastrointestinal disturbance is shown. Healed, nonsymptomatic
hepatitis warrants only a noncompensable evaluation. 38 C.F.R.
4.114, Diagnostic Code 7345. A 30 percent evaluation requires
minimal liver damage with associated fatigue, anxiety, and
gastrointestinal disturbance of lesser degree and frequency, but
necessitating dietary restriction or other therapeutic measures.

Upon review of the evidence, the Board finds that with
consideration of the evidence, which is in relative equipoise, a 10
percent evaluation, but no more, is warranted for residuals of
hepatitis.

There is evidence of demonstrable liver damage, shown by the liver
function studies of June 2000, and there is mild gastrointestinal
disturbance, which may or may not be attributable to the service-
connected hepatitis, but will be afforded the benefit of the doubt.
There also exists a question regarding whether the hepatitis
antibodies or antigens shown on treatment records from 1992 through
2000, to include C, or B, are actually the same type of hepatitis
that he had in service, which has been

8 -

speculated to be type A by medical providers. The report from the
May 2000 VA examination essentially speculated that the veteran may
have caught type A or type C in service, but also raised the
possibility of type B having been acquired in service.

Because no definite determination was ever made as to the type of
hepatitis he contracted in service, the Board shall afford the
veteran reasonable doubt that pertinent exhibited symptomatology is
as likely as not a manifestation of the service-connected
hepatitis, and that the current residuals of hepatitis are as
likely as not consistent with the criteria for a 10 percent rating.

Regarding the current residuals, on recent VA examination of June
2000, the examiner noted that there were no gastrointestinal
symptoms attributable to hepatitis; but then noted complaints of
mild tenderness in the right upper quadrant of the abdomen, and
constipation, which was believed to be possibly a side effect of
arthritis medication. Although there was no evidence of liver
disease clinically shown on the most recent VA examination, or on
the June 2000 CT scan report, the results from the June 2000
laboratory findings also done in June 2000 revealed abnormally high
readings of 113 on "ALT" (alanine transaminase, also known as
"SGPT") and of 82 on "AST" (aspartate transaminase, also known as
"SGOT"). The examiner did not specify that the abnormal liver
function testing was unrelated to the veteran's service-connected
hepatitis. Thus the evidence suggests demonstrable liver damage
with mild gastrointestinal disturbance.

While the evidence supports a 10 percent evaluation, the criteria
for a 30 evaluation are not met. Both the examinations from April
1998 and May 2000 revealed a lack of symptoms indicative of active
hepatitis disease, with both examinations finding no significant
weight gain or loss, steatorrhea, malabsorption or malnutrition.
The bulk of the medical evidence suggests that, apart from the
abnormal laboratory findings, and mild gastrointestinal
disturbance, which may or may not be due to another cause, the
veteran's hepatitis is healed and asymptomatic at the present time.
The evidence does not reveal minimal liver damage with associated
fatigue,

- 9 -

anxiety, and gastrointestinal disturbance of lesser degree and
frequency, but necessitating dietary restriction or other
therapeutic measures.

It is notable in this case, that the veteran has been treated for
numerous other disabilities, including diabetes, osteoarthritis,
hypertensive vascular disease and pneumonia, among others. The
fatigue, weakness, depression or anxiety and gastrointestinal
disturbances of which he complained of was not attributed by the
examiner to his service- connected hepatitis, but was felt to be
consistent with the previously mentioned illnesses and the effects
of aging. The veteran, as a lay person, is competent to describe
his symptoms but not to attribute those symptoms to a specific
disease entity such as chronic hepatitis, as this requires medical
expertise. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). It is
significant that the veteran had been treated over the last several
years by private medical providers for numerous medical problems,
with symptoms and pathologies, which were not attributed to his  
service- connected hepatitis. The service-connected evaluation may
not be based on symptoms that do not result from the service-
connected disability. 38 C.F.R. 4.14 (1999). It follows that a
rating higher than 10 percent for service-connected hepatitis is
not warranted.

ORDER

Entitlement to a 10 percent evaluation, but no more for residuals
of hepatitis is granted, subject to controlling regulations
affecting the payment of monetary awards.

THOMAS J. DANNAHER 
Veterans Law Judge 
Board of Veterans' Appeals

10 -



